DETAILED ACTION
Status of Claims:
Claims 1-30 are pending.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. The applicant argues that Porat does not disclose a “cartridge for a chlorinator, comprising…at least one sensor for sensing a condition relating to water being chlorinated…” because “neither a probe nor a pool cleaner housing are the same as a cartridge for a chlorinator”. This argument is not persuasive because the probe is equivalent to the sensor and the pool cleaner housing is equivalent to the cartridge for the chlorinator. As the pool cleaner housing contains the chlorinator it is the cartridge. 
The applicant argues that the combination of Porat, Wawrla, and Doyle does not teach the claimed invention because Doyle does not disclose “a cartridge positioned within the chlorinator.” This argument is not persuasive because it is directed to a limitation that is not claimed and because the claims are rejected over Porat in view of Doyle, therefore all features of the claim are not required to be disclosed by Doyle. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a cartridge posited within the chlorinator) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant further argues that it would not have been obvious to adapt the filtration cartridge of Wawrla to function as a chlorinator. This argument is not persuasive because Wawrla is not modified to function as a chlorinator. The processor is Porat is modified to authenticate a cartridge, as disclosed by Wawrla. The applicant argues that impermissible hindsight is used in the rejection. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As there is a benefit authenticating cartridges known in the art (preventing use of low quality elements, see Wawrla para. 0049) it would have been obvious to add the authenticating processor of Wawrla to Porat. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Porat (US 2009/0282627).

Regarding Claim 29:
	Porat teaches the cartridge (housing) for a chlorinator, comprising: a cartridge body (case); a cartridge cap having a connector (exterior mounting means) (see para. 0055); a plurality of electrolytic plates within the cartridge body (case accommodates the plates) (see para. 0055); and at least one sensor (chlorine sensor, probe) for sensing a condition relating to water being chlorinated by the cartridge (see para. 0049).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Porat (US 2009/0282627) as applied to claim 29 above, and further in view of Clark (US 2008/0039977).

Regarding Claim 30:
	Porat teaches the cartridge of claim 29. Porat further teaches that the sensor can be an appropriate chlorine monitoring device (see para. 0061).
	Porat does not explicitly teach a flow switch, temperature sensor, pH sensor, or ORP sensor.
	Clark teaches a chlorinator comprising a pH or ORP sensor (see para. 0033).
	Porat and Clark are analogous inventions in water chlorinators. It would have been obvious to one skilled in the art to replace the chlorine monitoring sensor of Porat with the pH or ORP sensor of Clark because it is the simple substitution of one known sensor for determining water chemistry for chlorination with another known sensor, obviously resulting in an indication of what additives are needed in the water (see Clark para. 0033). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 1-6, 10-11, 13, 21-26 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Porat (US 2009/0282627), Wawrla et al (US 2007/0215531), and Doyle et al (US 2010/0250449).

Regarding Claim 1:
	Porat teaches the system for controlling a chlorinator, comprising: a chlorinator including a body (robotic pool cleaner 10) (see para. 0078, fig. 1) and a chlorinator cartridge (electrochemical chlorine generator 30) (see para. 0078, 0056, fig. 1), said chlorinator cartridge including a cartridge body (case) (see para. 0055), a plurality of electrolytic plates within the cartridge body (see para. 0023), and a processor (processor 26) (see para. 0088, fig. 1) in electrical communication with a plurality of plates (plurality of positive and negative conductive plates) (see para. 0023) of the cartridge (see para. 008); and a controller (power supply unit 50) (see para. 0092) in electrical communication with said chlorinator including a control panel for allowing a user to control operation of said chlorinator (see para. 0083), wherein said processor of said chlorinator cartridge communicates with said controller (see para. 0092). Porat further teaches that the cartridge (case) houses said plates (see para. 0055) and has a (connector mounting means) (see para. 0055).
	Porat does not teach that the chlorinator cartridge communicates with said controller to authenticate said replaceable cartridge, said controller prohibiting operation of said chlorinator cartridge if said chlorinator cartridge is not authenticated. Porat also does not teach that the memory and processor are within a cartridge body, or explicitly teach a cartridge cap having a connector.
	Wawrla teaches a system for controlling a water treatment apparatus, comprising a replaceable cartridge (interchangeable element) (see para. 0039, 0048, 0049), wherein the cartridge includes a processor (communication element with microelectronic chip) (see para. 0052-0054) and the cartridge communicates with said controller to authenticate said replaceable cartridge (see para. 0049, 0068), said controller prohibiting operation of said cartridge if said cartridge is not authenticated (protected against lesser-quality interchangeable elements). Wawrla further teaches a memory (information store) (see Wawrla para. 0049).
	Doyle teaches a chlorinator with a chlorinator cartridge including a cartridge body (separate enclosure), a cartridge cap (see fig. 6) having a connector (everything is electrically coupled) (see para. 0025), and a plurality of electrolytic plates (blades) within the cartridge body (see para. 0015, 0017, and 0025); wherein said cartridge (unitary housing) houses said processor (part of the controller), and said plates, wherein said cartridge, said processor, and said plates form a single unit removable from the chlorinator (see para. 0058).
	Porat, Wawrla, and Doyle are analogous inventions in the art of water treatment. It would have been obvious to on skilled in the art to replace the processor of Porat, with the processor (communication element) of Wawrla, which authenticates the replaceable chlorinator cartridge (interchangeable element), because it ensures that a low quality element is not used in the device (see Wawrla para. 0049) and it allows data to be exchanged between the controller and the chlorinator cartridge, such as the useful life (if the interchange element is exhausted) of the chlorinator cartridge (see Wawrla para. 0051). It would have further been obvious to one skilled in the art at the time of invention to place all the components of the chlorinator cartridge of Porat (as modified by Wawrla) within a cartridge body, as taught by Doyle because the use of separate enclosures makes the device easier to maintain (see Doyle para. 0015). Further it is obvious to make components of a device integral because it is merely a matter of obvious design choice (see MPEP 2144.04).

Regarding Claim 2:
	The combination of Porat, Wawrla, and Doyle teaches the system of claim 1, wherein said memory (information store) stores an authentication key (authentication algorithm) (see Wawrla para. 0049), said processor transmitting said authentication key to said controller for subsequent authentication of said chlorinator cartridge (see Wawrla para. 0049).

Regarding Claim 3:


	The combination of Porat, Wawrla, and Doyle teaches the system of claim 2, wherein said memory (information store) stores one or more parameters (all relevant data) relating to said chlorinator cartridge (see Wawrla para. 0052).

Regarding Claim 4:
	The combination of Porat, Wawrla, and Doyle teaches the system of claim 3, wherein said one or more parameters comprises one or more of a minimum electrical parameter associated with said chlorinator cartridge, a maximum electrical parameter associated with said chlorinator cartridge, a cell coating condition, a life expectancy (treatment capacity) associated with said chlorinator cartridge, a thermal operating parameter associated with operation of the chlorinator cartridge, a running time associated with said chlorinator cartridge, or a salinity operating parameter (see Wawrla para. 0052).

Regarding Claim 5:
	The combination of Porat, Wawrla, and Doyle teaches the system of claim 4, wherein said processor (communication element) transmits said one or more parameters to said controller for subsequent processing by said controller (has intelligent data exchange) (see Wawrla para. 0053).

Regarding Claim 6:
	The combination of Porat, Wawrla, and Doyle teaches the system of claim 1, wherein said control panel further comprises means for indicating operational, status, or diagnostic information (visual display alarm 54) relating to the chlorinator (see Porat para. 0092, fig. 1). The visual display alarm is a flashing light source.

Regarding Claim 10:
	The combination of Porat, Wawrla, and Doyle teaches the system of claim 1, wherein the control panel (power supply 50) is mountable at a location remote from said chlorinator (pool cleaner 10 is remote from the power supply 50) (see Porat para. 0078, fig. 1).

Regarding Claim 11:
	The combination of Porat, Wawrla, and Doyle teaches the system of claim 1, wherein said chlorinator cartridge further comprises at least one sensor (chlorine monitoring system) for sensing a condition (concentration of free chlorine) relating to water being chlorinated by the chlorinator (see Porat para. 0061).

Regarding Claim 13:
	The combination of Porat, Wawrla, and Doyle teaches the system of claim 1, wherein said chlorinator cartridge further comprises a shaped electrical connector (terminals 108 fitted with electrical conductors 28) for electrical connection to a cable interconnecting said chlorinator with said controller (see Porat para. 0096, fig. 4).

Regarding Claim 21:
	Porat teaches the cartridge for a chlorinator, comprising: a cartridge body (case) (see para. 0055); a connector; a plurality of electrolytic plates within the cartridge body (plurality of positive and negative plates) (see para. 0023, 0055); and a processor (processor 26) (see para. 0088) in electrical communication with the plurality of plates (see para. 0023) of the cartridge; wherein the processor communicates with a controller (power supply unit).
	Porat does not teach cartridge cap having a connector; a memory; or wherein the processor communicates with a controller to authenticate the cartridge, the controller prohibiting operation of the cartridge if the cartridge is not authenticated
	Wawrla teaches a water treatment apparatus, comprising a replaceable cartridge (interchangeable element) (see para. 0039, 0048, 0049), wherein the cartridge includes a processor (communication element with microelectronic chip) (see para. 0052-0054) and the cartridge communicates with said controller to authenticate said replaceable cartridge (see para. 0049, 0068), said controller prohibiting operation of said cartridge if said cartridge is not authenticated (protected against lesser-quality interchangeable elements). Wawrla further teaches a memory (information store) (see Wawrla para. 0049).
	Doyle teaches a chlorinator with a chlorinator cartridge including a cartridge body (separate enclosure), a cartridge cap (see fig. 6) having a connector (everything is electrically coupled) (see para. 0025), and a plurality of electrolytic plates (blades) within the cartridge body (see para. 0015, 0017, and 0025); wherein said cartridge (unitary housing) houses said processor (part of the controller), and said plates, wherein said cartridge, said processor, and said plates form a single unit removable from the chlorinator (see para. 0058).
	Porat, Wawrla, and Doyle are analogous inventions in the art of water treatment. It would have been obvious to on skilled in the art to replace the processor of Porat, with the processor (communication element) of Wawrla, which authenticates the  replaceable chlorinator cartridge (interchangeable element), because it ensures that a low quality element is not used in the device (see Wawrla para. 0049) and it allows data to be exchanged between the controller and the chlorinator cartridge, such as the useful life (if the interchange element is exhausted) of the chlorinator cartridge (see Wawrla para. 0051). It would have further been obvious to one skilled in the art at the time of invention to place all the components of the chlorinator cartridge of Porat (as modified by Wawrla) within a cartridge body including a cap, as taught by Doyle because the use of separate enclosures makes the device easier to maintain (see Doyle para. 0015). Further it is obvious to make components of a device integral because it is merely a matter of obvious design choice (see MPEP 2144.04).

Regarding Claim 22:
	The combination of Porat, Wawrla, and Doyle teaches the cartridge of claim 21, wherein said memory (information store) stores an authentication key (authentication algorithm) (see Wawrla para. 0049), said processor transmitting said authentication key to said controller for subsequent authentication of said chlorinator cartridge (see Wawrla para. 0049).

Regarding Claim 23:


	The combination of Porat, Wawrla, and Doyle teaches cartridge of claim 22, wherein said memory (information store) stores one or more parameters (all relevant data) relating to said chlorinator cartridge (see Wawrla para. 0052).

Regarding Claim 24:
	The combination of Porat, Wawrla, and Doyle teaches the cartridge of claim 23, wherein said one or more parameters comprises one or more of a minimum electrical parameter associated with said chlorinator cartridge, a maximum electrical parameter associated with said chlorinator cartridge, a cell coating condition, a life expectancy (treatment capacity) associated with said chlorinator cartridge, a thermal operating parameter associated with operation of the chlorinator cartridge, a running time associated with said chlorinator cartridge, or a salinity operating parameter (see Wawrla para. 0052).

Regarding Claim 25:
	The combination of Porat, Wawrla, and Doyle teaches the cartridge of claim 23, wherein said processor (communication element) transmits said one or more parameters to said controller for subsequent processing by said controller (has intelligent data exchange) (see Wawrla para. 0053).

Regarding Claim 26:
	The combination of Porat, Wawrla, and Doyle teaches the cartridge of claim 23, further comprising at least one sensor (chlorine monitoring system) for sensing a condition (concentration of free chlorine) relating to water being chlorinated by the chlorinator (see Porat para. 0061).


Regarding Claim 28:
	The combination of Porat, Wawrla, and Doyle teaches the cartridge of claim 27, further comprising a shaped electrical connector (terminals 108 fitted with electrical conductors 28) for electrical connection to a cable interconnecting said chlorinator with said controller (see Porat para. 0096, fig. 4).

Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Porat (US 2009/0282627), Wawrla et al (US 2007/0215531), and Doyle et al (US 2010/0250449) as applied to claims 1 and 6 above, and further in view of Weaver (USPN 4,290,8783).

Regarding Claim 7:
The combination of Porat, Wawrla, and Doyle teaches the system of claim 6.
The combination does not teach a control knob for controlling chlorination output of the chlorinator.
Weaver teaches a chlorinator with a control knob (knob 126) for controlling chlorination output (see col. 8 lines 11-31). The knob controls the wiper contact which adjusts the current flow for generating chlorine.
Porat and Weaver are analogous inventions in the art of chlorinators. It would have been obvious to one skilled in the art at the time of invention to add the control knob for controlling chlorination output, of Weaver, to the control panel (power supply) of Porat, as modified by Wawrla, because it allows the current to be adjusted as desired (se Weaver col. 8 lines 23-25) which is necessary since every pool requires a different level of chlorination (see Weaver col. 7 lines 53-65).

Regarding Claim 8:
The combination of Porat, Wawrla, Doyle, and Weaver, teaches the system of claim 7, wherein said control panel further comprises a plurality of switches for controlling operation of the chlorinator (see Porat para. 0058, 0122).

Regarding Claim 9:
	The combination of Porat, Wawrla, and Doyle teaches the system of claim 1.
	The combination does not teach a movable cover for covering the control panel.
	Weaver teaches a chlorinator with a removable cover (cap 60) for covering the control panel (see col. 5 lines 24-30).
	Porat and Weaver are analogous inventions in the art of chlorinators. It would have been obvious to one skilled in the art at the time of invention to add the removable cover of Weaver over the control panel (power supply) of Porat because it protects the controls from rain, while still allowing the user to access the controls (see Weaver col. 5 lines 44-47, 24-30).

Claims 14-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wawrla et al (US 2007/0215531) in view of Porat (US 2009/0282627) and Doyle et al (US 2010/0250449).

Regarding Claim 14:
Wawrla teaches the method for controlling a water treatment device, comprising the steps of: establishing a communications link between a water treatment device and a controller, the treatment device including a body (connection head 2) (see para. 0078); retrieving an authentication key (authentication algorithm) from a non-volatile memory (information store) (see para. 0049) of a treatment cartridge (interchangeable element) removably positioned within said water treatment device; transmitting (data exchange) the authentication key from said water treatment device to said controller (see para. 0050); processing the authentication key at the controller to determine whether the treatment cartridge (interchangeable element) is authenticated (see para. 0039, 0049, 0068); and operating the water treatment device using the controller if the cartridge (interchangeable element) is authenticated by the controller (see para. 0068). Wawrla further teaches that the non-volatile memory and processor are in electrical communication with the treatment device (see para. 0049-55).
Wawrla does not teach that the treatment device is a chlorinator, that the cartridge is a chlorinator cartridge, or that chlorinator cartridge is removably positionable within said body, said chlorinator cartridge including a cartridge body, a cartridge cap having a connection, a plurality of electrolytic plates within the cartridge body.
Porat teaches a method for operating a chlorinator, comprising establishing a communication link between a chlorinator and a controller (power supply) and removably positioning a chlorination cartridge in the chlorinator (See para. 0080, 0088). Porat further teaches that the cartridge is a single unit, removable from the chlorinator (see para. 0055).
	Doyle teaches a chlorinator with a chlorinator cartridge including a cartridge body (separate enclosure), a cartridge cap having a connector (everything is electrically coupled) (see para. 0025), and a plurality of electrolytic plates (blades) within the cartridge body (see para. 0015, 0017, and 0025); wherein said cartridge (unitary housing) houses said processor (part of the controller), and said plates, wherein said cartridge, said processor, and said plates form a single unit removable from the chlorinator (see para. 0058).
Wawrla, Porat and Doyle are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art at the time of invention to replace the cartridge of Wawrla with the chlorination cartridge of Porat because using chlorination allows water to be sanitized (see Porat para. 0005, 0021) and because through routine experimentation it is within the ordinary skill of one skilled in the art to find appropriate applications (chlorination) for a known method (authenticating a treatment cartridge). It would have further been obvious to one skilled in the art at the time of invention to place all the components of the chlorinator cartridge or Porat (as modified by Wawrla) within a cartridge body, as taught by Doyle because the use of separate enclosures makes the device easier to maintain (see Doyle para. 0015). Further it is obvious to make components of a device integral because it is merely a matter of obvious design choice (see MPEP 2144.04).

Alternatively Regarding Claim 14:
Porat teaches a method for operating a chlorinator, comprising establishing a communication link between a chlorinator and a controller (power supply) and removably positioning a chlorination cartridge in the chlorinator (See para. 0080, 0088), the chlorinator including a body (pool cleaner 10) and a plurality of electrolytic plates in electrical communication (plurality of positive and negative conductive plates) (see para. 0023). Porat further teaches that the cartridge is a single unit, removable from the chlorinator (see para. 0055).
Porat does not teach retrieving an authentication key from a non-volatile memory of a chlorinator cartridge removably positioned within said chlorinator; transmitting the authentication key from said chlorinator to said controller; processing the authentication key at the controller to determine whether the chlorinator cartridge is authenticated; and operating the chlorinator using the controller if the cartridge is authenticated by the controller. Porat also does not teach that all the components of the chlorinator are within a cartridge body.
Wawrla teaches the method for controlling a water treatment device, comprising the steps of: establishing a communications link between a water treatment device and a controller; retrieving an authentication key (authentication algorithm) from a non- volatile memory (information store) (see para. 0049) of a treatment cartridge (interchangeable element) removably positioned within said water treatment device; transmitting (data exchange) the authentication key from said water treatment device to said controller (see para. 0050); processing the authentication key at the controller to determine whether the treatment cartridge (interchangeable element) is authenticated (see para. 0039, 0049, 0068); and operating the water treatment device using the controller if the cartridge (interchangeable element) is authenticated by the controller (see para. 0068).
Doyle teaches a chlorinator with a chlorinator cartridge including a cartridge body (separate enclosure), a cartridge cap having a connector (everything is electrically coupled) (see para. 0025), and a plurality of electrolytic plates (blades) within the cartridge body (see para. 0015, 0017, and 0025); wherein said cartridge (unitary housing) houses said processor (part of the controller), and said plates, wherein said cartridge, said processor, and said plates form a single unit removable from the chlorinator (see para. 0058).
Porat, Wawrla, and Doyle are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art at the time of invention to add the authentication key and non-volatile memory or Wawrla to the cartridge of Porat for authentication of the cartridge with the controller because it ensures that a low quality element is not used in the device (see Wawrla para. 0049) and it allows data to be exchanged between the controller and the chlorinator cartridge (see Wawrla para. 0051). It would have further been obvious to one skilled in the art at the time of invention to place all the components of the chlorinator cartridge or Wawrla (as modified by Porat) within a cartridge body, as taught by Doyle because the use of separate enclosures makes the device easier to maintain (see Doyle para. 0015). Further it is obvious to make components of a device integral because it is merely a matter of obvious design choice (see MPEP 2144.04).

Regarding Claim 15:
The combination of Porat, Wawrla, and Doyle teaches the method of claim 14, further comprising prohibiting operation (protecting against lower quality elements) of the chlorinator if the cartridge is not authenticated by the controller (see Wawrla para. 0068).

Regarding Claim 16:
The combination of Porat, Wawrla, and Doyle teaches the method of claim 14, further comprising accessing one or more parameters (all relevant date is made available to the controller) stored in said memory (information store) of said chlorinator cartridge using said controller (see Wawrla para. 0052).
Regarding Claim 17:
The combination of Porat, Wawrla, and Doyle teaches the method of claim 65, further comprising adjusting operation of said chlorinator or said controller based upon said one or more parameters (intelligent data exchange) (see Wawrla para. 0053, 0091).

Regarding Claim 18:
The combination of Porat, Wawrla, and Doyle teaches the method of claim 14, further comprising reading run time information (loading) from said memory of said chlorination cartridge using said controller and determining whether said run time exceeds a threshold (degree of exhaustion) (see Wawrla para. 0051).

Regarding Claim 19:
The combination of Porat, Wawrla, and Doyle teaches the method of claim 18, further comprising indicating to a user who is using the controller that said chlorination cartridge should be replaced (monitoring the operational life) if said run time exceeds said threshold (see Wawrla para. 0060, 0067).

Claims 12, 20, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Porat (US 2009/0282627), Wawrla et al (US 2007/0215531), and Doyle et al (US 2010/0250449) as applied to claims 11, 14, 26 above, and further in view of Clark (US 2008/0039977).

Regarding Claim 12:
	Porat, as previously modified, teaches the system of claim 11. Porat further teaches that the sensor can be an appropriate chlorine monitoring device (see para. 0061).
	Porat does not explicitly teach a flow switch, temperature sensor, pH sensor, or ORP sensor.
	Clark teaches a chlorinator comprising a pH or ORP sensor (see para. 0033).
	Porat and Clark are analogous inventions in water chlorinators. It would have been obvious to one skilled in the art to replace the chlorine monitoring sensor of Porat with the pH or ORP sensor of Clark because it is the simple substitution of one known sensor for determining water chemistry for chlorination with another known sensor, obviously resulting in an indication of what additives are needed in the water (see Clark para. 0033). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 20:
	Porat, as previously modified, teaches the method of claim 14. Porat further teaches sensing a condition related to water being chlorinated by the chlorinator and that the sensor can be an appropriate chlorine monitoring device (see para. 0061).
	Porat does not explicitly teach the condition relating to at least one of flow rate, temperature, pH, or ORP.
	Clark teaches a chlorinator comprising a pH or ORP sensor (see para. 0033).
	Porat and Clark are analogous inventions in water chlorinators. It would have been obvious to one skilled in the art to replace the chlorine monitoring of Porat with the pH or ORP monitoring of Clark because it is the simple substitution of one known sensor for determining water chemistry for chlorination with another known sensor, obviously resulting in an indication of what additives are needed in the water (see Clark para. 0033). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 27:
	Porat, as previously modified, teaches the cartridge of claim 26. Porat further teaches that the sensor can be an appropriate chlorine monitoring device (see para. 0061).
	Porat does not explicitly teach a flow switch, temperature sensor, pH sensor, or ORP sensor.
	Clark teaches a chlorinator comprising a pH or ORP sensor (see para. 0033).
	Porat and Clark are analogous inventions in water chlorinators. It would have been obvious to one skilled in the art to replace the chlorine monitoring sensor of Porat with the pH or ORP sensor of Clark because it is the simple substitution of one known sensor for determining water chemistry for chlorination with another known sensor, obviously resulting in an indication of what additives are needed in the water (see Clark para. 0033). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        5/23/2022